                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


GREATGIGZ SOLUTIONS, LLC,

               Plaintiff,                               Civil Action No: 6:20-cv-00633-ADA
        v.
                                                                   PATENT CASE
ANGIE’S LIST, INC.,
                                                             JURY TRIAL DEMANDED
               Defendant.




                            CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Angie’s List, Inc.

respectfully states that it is a wholly-owned subsidiary of ANGI Homeservices, Inc., which is a

publicly traded company. IAC/InterActiveCorp owns more than 10% of ANGI Homeservices, Inc.


Dated: September 22, 2020                       Respectfully submitted,

                                                FISH & RICHARDSON P.C.

                                                By: /s/ Ricardo J. Bonilla
                                                    Neil J. McNabnay
                                                    mcnabnay@fr.com
                                                    Texas Bar No. 24002583
                                                    Ricardo J. Bonilla
                                                    rbonilla@fr.com
                                                    Texas Bar No. 24082704

                                                     1717 Main Street, Suite 5000
                                                     Dallas, Texas 75201
                                                     (214) 747-5070 (Telephone)
                                                     (214) 747-2091 (Facsimile)

                                                Attorneys for Defendant
                                                Angie’s List, Inc.



                                              -1-
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on September 23, 2020, to all counsel of record who are deemed to

have consented to electronic service via the Court’s CM/ECF system.


                                                          /s/ Ricardo J. Bonilla
                                                          Ricardo J. Bonilla




                                             -2-
